Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PG Pub. 2014/0038481) in view of Slaven (PG Pub. 2018/0010298).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Regarding claim 1, Chen et al. teaches a hybrid fiber reinforced planar material comprising a plurality of bamboo fibers and a plurality of carbon fibers arranged with the plurality of bamboo fibers resin matrix encapsulating the arrangement of bamboo fibers and carbon fibers [0052-0053]. Chen et al. is silent regarding the claimed conditioned bamboo fiber bundles. However, Slaven Jr. et al. teach conditioning bamboo fiber bundles in processing of bamboo to make bamboo fibers having a plurality of bamboo fibers interconnected to each other and conditioned so natural bonds between the interconnected bamboo fibers bamboo fibers in order to provide bamboo fibers with improved mechanical properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conditioned fibers of Slaven Jr. et al. in Chen et al. in order to improve the mechanical properties of the fibers and arrive at the claimed invention. Given the previous combination teaches such a similar materials, it is clear the claimed lack of requirement of additional surface treatment for bonding with resin in the resin matrix is necessarily inherent to the article of the previous combination.
Chen et al. teach a reformable hybrid fiber reinforced material comprising bamboo fibers arranged with a plurality of carbon fibers and a resin matrix encapsulating the arrangement of bamboo fibers and carbon fibers wherein the encapsulated arrangement is formed when heated a first time into a first shape (pellet) and cooled a first time and wherein the encapsulated shape is reformable in to a second shape different than the first shape a second time and cooled a second time and cured. It is clear or in the alternative it would have been obvious to one of ordinary skill in the art at the time of the invention given Chen et al. teach creating a pellet of the composition that the pellet is to be used again at a later time being heated to form a second shape different than the first shape and cured and cooled a second time  to a final configuration as is known in the art. Further, it is noted that Chen teaches the fibers in sheet form which meets the present limitations as the last two lines of claim 14 merely require that the arrangement is reformable (or able to be reformed) into a second shape, but does not require that it is actually formed into a second shape. The conditioned bamboo fibers and carbon fibers the claimed weight percent of the material [0051-0053].      
Regarding claims 3-4, the previous combination teaches the fiber bundles can be oriented in a predetermined direction [0068]. It would have been obvious to one of ordinary skill in the art at the time of the invention to orient the fibers in any direction including the claimed parallel or random as is known in the art given the limited number of options and in order to affect the material properties.       
     Regarding claim 6, The previous combination teach the conditioned bamboo bundles fibers and carbon fibers can be formed via extrusion. It would have been obvious to one of ordinary skill in the art to yield an extruded sheet as is known in the art to suit end use needs and arrive at the claimed invention.                                       
Regarding claim 8, the conditioned bamboo fiber bundles comprise a mat of interconnected bamboo fibers.       
Regarding claims 9-11, the previous combination is silent regarding the length of the conditioned bamboo fibers. However, it would have been obvious for one of ordinary skill in the art to use the claimed length of fiber including the conditioned bamboo fibers and carbon fibers being the same length or different lengths as is known in the art to affect the composite properties.              
Regarding claim 12, Chen et al. teach the resin matrix is polyolefin or vinyl ester resin. Polypropylene is a well known polyolefin and would have been obvious to one of ordinary skill in the art.          
Regarding claim 14, Chen et al. teach a reformable hybrid fiber reinforced planar material comprising bamboo fibers arranged with a plurality of carbon fibers and a resin matrix encapsulating the arrangement of bamboo fibers and carbon fibers wherein the encapsulated arrangement is formed when heated a first time into a first shape (pellet) and cooled a first time and wherein the encapsulated shape is reformable in to a second shape different than the first shape a second time and cured and cooled a second time to a final configuration. It is clear or in the alternative it would have been obvious to one of ordinary skill in the art at the time of the invention given Chen et al. teach creating a pellet of the composition that the pellet is to be used again at a later time being heated to form a second shape different than the first shape and cured and cooled a second time to a final configuration as is known in the art. Further, it is noted that Chen teaches the fibers in sheet form which meets the present limitations as the last two lines of claim 14 merely require that the arrangement is reformable (or able to be reformed) into a second shape, but does not require that it is actually formed into a second shape. 
Chen et al. is silent regarding the claimed conditioned bamboo fibers. However, Slaven Jr. et al. teach conditioning bamboo fiber bundles in processing of bamboo to make bamboo fibers having a plurality of bamboo fibers interconnected to each other and conditioned so natural bonds between the interconnected bamboo fibers bamboo fibers in order to provide bamboo fibers with improved mechanical properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conditioned fibers of Slaven Jr. et al. in Chen et al. in order to improve the mechanical properties of the fibers and arrive at the claimed invention. Given the previous combination teaches such a similar materials, it is clear the claimed lack of requirement of additional surface treatment for bonding with resin in the resin matrix is necessarily inherent to the article of the previous combination. The conditioned bamboo fibers and carbon fibers the claimed weight percent of the material [0052-0053].      
  Regarding claim 16, Chen et al. teach the fibers can be oriented in a predetermined direction [0068]. It would have been obvious to one of ordinary skill in the art at the time of the invention to orient the fibers in any direction including the claimed random as is known in the art given the limited number of options and in order to affect the material properties.       
Regarding claim 17, the resin encapsulated conditioned fibers and carbon fibers are in the first shape are in sheet form. 
Regarding claim 18, the conditioned bamboo fibers comprise a mat of interconnected bamboo fibers.       
    Regarding claims 19-20, the previous combination is silent regarding the length of the conditioned bamboo fibers. However, it would have been obvious for one of ordinary skill in the art to use the claimed length of fiber including the conditioned bamboo fibers and carbon fibers being the same length or different lengths as is known in the art to affect the composite properties. 
Claims 1, 3-4, 6-12, 14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ghude et al. (PG Pub. 2015/0308115) in view of Slaven (PG Pub. 2018/0010298).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Regarding claim 1, Guhde et al. teaches a hybrid fiber reinforced planar material comprising a plurality of bamboo fibers and a plurality of carbon fibers arranged with the plurality of bamboo fibers resin matrix encapsulating the arrangement of bamboo fibers and carbon fibers (thermoplastic support layers and reinforcement flexing layer) [Abstract]. Guhde et al. is silent regarding the claimed conditioned bamboo fiber bundles. However, Slaven Jr. et al. teach conditioning bamboo fiber bundles in processing of bamboo to make bamboo fibers having a plurality of bamboo fibers interconnected to each other and conditioned so natural bonds between the interconnected bamboo fibers bamboo fibers in order to provide bamboo fibers with improved mechanical properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conditioned fibers of Slaven Jr. et al. in Guhde et al. in order to improve the mechanical properties of the fibers and arrive at the claimed invention. Given the previous combination teaches such a similar materials, it is clear the claimed lack of requirement of additional surface treatment for bonding with resin in the resin matrix is necessarily inherent to the article of the previous combination.
Guhde et al. teach a reformable hybrid fiber reinforced material comprising bamboo fibers arranged with a plurality of carbon fibers and a resin matrix encapsulating the arrangement of bamboo fibers and carbon fibers wherein the encapsulated arrangement is formed when heated a first time into a first shape (planar form) and cooled a first time and wherein the encapsulated shape is reformable in to a second shape different than the first shape a second time and cooled a second time and cured (as Guhde et al. teach use of thermoplastic materials being used which are reshapable). It is clear or in the alternative it would have been obvious to one of ordinary skill in the art at the time of the invention given Guhde et al. teach creating an article of the composition and teach it can be reshaped and therefore used again at a later time being heated to form a second shape different than the first shape and cured and cooled a second time  to a final configuration as is known in the art. Further, it is noted that Guhde et al. teaches the fibers in sheet form which meets the present limitations as the last two lines of claim 14 merely require that the arrangement is reformable (or able to be reformed) into a second shape, but does not require that it is actually formed into a second shape. The conditioned bamboo fibers and carbon fibers the claimed weight percent of the material .      
        Regarding claims 3-4, the previous combination teaches the fibers can be oriented in a parallel orientation. It would have been obvious to one of ordinary skill in the art at the time of the invention to orient the fibers in any direction including the claimed parallel or random as is known in the art given the limited number of options and in order to affect the material properties.       
     Regarding claim 6, The previous combination teach the conditioned bamboo bundles fibers and carbon fibers can be formed via extrusion as extruded sheets. It would have been obvious to one of ordinary skill in the art to yield an extruded sheet as is known in the art to suit end use needs and arrive at the claimed invention.                  
Regarding claim 7, the previous combination teaches wherein the resin encapsulated conditioned  bamboo fiber bundles and carbon fibers are formed as sheets when in the first shape.                 
Regarding claim 8, the conditioned bamboo fiber bundles comprise a mat of interconnected bamboo fibers.       
Regarding claims 9-11, the previous combination is silent regarding the length of the conditioned bamboo fibers. However, it would have been obvious for one of ordinary skill in the art to use the claimed length of fiber including the conditioned bamboo fibers and carbon fibers being the same length or different lengths as is known in the art to affect the composite properties.              
Regarding claim 12, Guhde et al. teach the resin matrix is polypropylene or vinyl ester resin. 
Regarding claim 14, Guhde et al. teach a reformable hybrid fiber reinforced planar material comprising bamboo fibers arranged with a plurality of carbon fibers and a resin matrix encapsulating the arrangement of bamboo fibers and carbon fibers (thermoplastic support layers and reinforcement flexing layer) wherein the encapsulated arrangement is formed when heated a first time into a first shape and cooled a first time and wherein the encapsulated shape is reformable in to a second shape different than the first shape a second time and cured and cooled a second time to a final configuration (as Guhde et al. teach use of thermoplastic materials being used which are reshapable). It is clear or in the alternative it would have been obvious to one of ordinary skill in the art at the time of the invention given Guhde et al. teach creating an article of the composition and teach it can be reshaped and therefore used again at a later time being heated to form a second shape different than the first shape and cured and cooled a second time  to a final configuration as is known in the art. Further, it is noted that Guhde et al. teaches the fibers in sheet form which meets the present limitations as the last two lines of claim 14 merely require that the arrangement is reformable (or able to be reformed) into a second shape, but does not require that it is actually formed into a second shape. The conditioned bamboo fibers and carbon fibers the claimed weight percent of the material .    
 Guhde et al. is silent regarding the claimed conditioned bamboo fibers. However, Slaven Jr. et al. teach conditioning bamboo fiber bundles in processing of bamboo to make bamboo fibers having a plurality of bamboo fibers interconnected to each other and conditioned so natural bonds between the interconnected bamboo fibers bamboo fibers in order to provide bamboo fibers with improved mechanical properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conditioned fibers of Slaven Jr. et al. in Guhde et al. in order to improve the mechanical properties of the fibers and arrive at the claimed invention. Given the previous combination teaches such a similar materials, it is clear the claimed lack of requirement of additional surface treatment for bonding with resin in the resin matrix is necessarily inherent to the article of the previous combination. The conditioned bamboo fibers and carbon fibers the claimed weight percent of the material [0052-0053].      
  Regarding claim 16, Guhde et al. teach the fibers can be oriented in a predetermined direction. It would have been obvious to one of ordinary skill in the art at the time of the invention to orient the fibers in any direction including the claimed random as is known in the art given the limited number of options and in order to affect the material properties.       
Regarding claim 17, the resin encapsulated conditioned fibers and carbon fibers are in the first shape are in sheet form. 
Regarding claim 18, the conditioned bamboo fibers comprise a mat of interconnected bamboo fibers.       
    Regarding claims 19-20, the previous combination is silent regarding the length of the conditioned bamboo fibers. However, it would have been obvious for one of ordinary skill in the art to use the claimed length of fiber including the conditioned bamboo fibers and carbon fibers being the same length or different lengths as is known in the art to affect the composite properties. 
Regarding claims 21-22, the previous combination teaches the plurality of bamboo fiber bundles comprise a plurality of conditioned bamboo mates formed by substantially parallel conditioned bamboo fibers (reinforcing flexing layers) and the mats are combined with one or more layers of carbon fibers (thermoplastic support layer or additional reinforcing flexing layer) and the mat of one or more layers of carbon fibers are encapsulated with resin matrix. 
Response to Arguments

Applicant’s arguments concerning Davies have been fully considered, but are moot as Davies is not used in the rejection set forth above. 
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
Applicant argues the combination does not teach claim 1. As set forth above the combination in fact teaches the limitations of claim 1. 
Applicant argues Chen does not teach the claimed amount of bamboo and carbon fiber. Chen actually teaches the up to 5% of non-glass fibers in paragraph 0051.
Applicant is invited to amend the claims over the prior art. 

            Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789